Dowling, J. (dissenting):
I believe that the case of Wetmore v. Wetmore (149 N. Y. 520) is clearly distinguishable. from the case at bar, for that was a judgment creditor’s action and was sustained as' such, and it was alleged and proved therein that the wife had exhausted all her legal remedies to obtain payment before resorting to a suit in equity.. The case at bar proceeds upon no such theory. The interest of a cestui que trust of a fund such as the one in question is inalienable (Pers. Prop. Law [Consol. Laws, chap. 41; Laws of 1909, chap. 45], § 15; Stringer v. Young, 191 N. Y. 157), and an assignment or trust forbidden and void cannot be validated by a judgment, with or without the consent of the parties (Douglas v. Cruger, 80 id. 15), nor can any consent or agreement between the parties give to a judgment any greater effect than the law gives to it. (Lanning v. Carpenter, 48 N. Y. 408.) I believe, therefore, that the judgment appealed from should be affirmed, with costs.
Judgment reversed, and judgment directed for plaintiff as demanded in complaint, with costs against defendants C. F. Hoagland and E. Batchis in all courts. Order to be settled on notice.